Holmes, J.,
concurring in part and dissenting in part. I agree with that portion of the majority opinion which upholds summary judgment in favor of defendant Boyd E. Hart Company, Inc. (“Hart”). However, in my view summary judgment was also proper with respect to defendant Cleveland Electric Illuminating Company (“CEI”) and defendants Boord, Aaron and ABco Industrial Painting (“ABco”).
Trial courts must be provided with inherent authority to effectively deal with cases on their dockets. While CEI had not filed a motion for summary judgment, the trial judge apparently believed that he had sufficient evidence before him to grant summary judgment to all defendants. A review of the record clearly supports his ruling.
The parties to this action filed numerous affidavits, answers to interrogatories, and depositions which addressed the working relationships between the parties. It was patently clear to the trial court that CEI had con*54tracted with Hart to paint transmission towers. The court further ruled that the plaintiff was an employee of contractor Hart. Therefore, the court properly granted summary judgment for CEI based on the well-established rule of law that one who engages an independent contractor does not owe a duty to protect the contractor’s employees. See Wellman v. East Ohio Gas Co. (1953), 160 Ohio St. 103 [51 O.O. 27]; Schwarz v. General Electric Realty Corp. (1955), 163 Ohio St. 354 [56 O.O. 319]; Evans v. Whirlpool Corp. (1967), 10 Ohio St. 2d 240 [39 O.O.2d 372]; Briere v. Lathrop Co. (1970), 22 Ohio St. 2d 166 [51 O.O.2d 232]; Millhouse v. General Tire & Rubber Co. (1983), 9 Ohio App. 3d 203.
Turning to the remaining issue, the majority ruled that reasonable minds could differ as to the nature of the relationship between defendants Boord and Hart. However, the record establishes that Boord was employed as a supervisor, not an independent contractor. In addition, Boord could be classified as a loaned servant which would also allow summary judgment on this issue.
In Gillum v. Indus. Comm. (1943), 141 Ohio St. 373 [25 O.O. 531], this court set forth at least nine factors to be considered in determining whether a working relationship is that of an employer and employee, or employer and independent contractor. In its zeal to reverse the appellate court, the majority chose to consider only two of the pertinent factors from Gillum. It conveniently failed to consider the other seven factors which clearly favor a finding of summary judgment for defendants Boord, Aaron and ABco.
Even assuming that Boord was not an employee of Hart in the present case, defendants are protected from liability due to the loaned servant doctrine as it is recognized in this state. Under the doctrine, when one lends an employee to another for a particular service, the.loaned employee becomes the employee of the party to whom his services have been loaned. Halkias v. Wilkoff Co. (1943), 141 Ohio St. 139 [25 O.O. 257]. Therefore, liability cannot be imputed to ABco or its co-owner, Aaron. In addition, no cause of action is stated against Boord because Hart was a complying employer within the workers’ compensation statutes and Boord was a fellow employee of plaintiff, thereby coming under the protection of R.C. 4123.741.
Based on the foregoing, I would affirm the appellate court as to all defendants.